DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 2/28/2020. As directed by the amendment, claims 4 and 10 were amended, no claims were cancelled nor added. Thus, claims 1-12 are presently pending in this application.   

Drawings
The drawings are objected to because in figs. 23-26, 29, 30, and 31, the reference characters and numerals in the graph are very faded, which makes the characters/numerals illegible. See PCT Rule 11, 11.13(a)(e). 

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that are implied (i.e., the term “The present invention relates” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in lines 2, 3, 6-7 of the abstract and the term “comprises” in line 20 of the abstract, and the term “said” in line 8 of the abstract).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 and 10 are objected to because of the following informalities:  
In claim 1, line 3, the term “mouthpiece with an air outtake passage” is suggested to be changed to --mouthpiece comprising an air outtake passage-- in order to clarify the claim. 
In claim 1, line 8, the term “the cover” is suggested to be changed to --the upper cover-- in order to clarify the claim.  
In claim 1, line 13, the term “base (13) with two air intake passages” is suggested to be changed to --base (21B) comprising two air intake passages-- in order to clarify the claim and fix typographical error. 
In claim 1, line 14, the term “1:0.85 do 1:0.25” is suggested to be changed to --1:0.85 to 1:0.25-- in order to fix typographical error. 
In claim 1, line 15, the term “cross-section with an internal constriction” is suggested to be changed to --cross-section comprising an internal constriction-- in order to clarify the claim. 
In claim 2, line 3, the term “the cover” is suggested to be changed to --the upper cover-- in order to clarify the claim. 
In claim 2, line 3, the term “cover (15), as well” is suggested to be changed to --cover (15), and-- in order to clarify the claim. 
In claim 3, line 3, the term “base (24)” is suggested to be changed to --base (21B)-- in order to fix typographical error and clarify the claim. 
In claim 4, lines 21 and 23, the term “the range” is suggested to be changed to --a range-- in order to clarify the claim. 
In claim 4, lines 22-23, the term “the internal passage” is suggested to be changed to --an internal passage-- in order to clarify the claim and provide proper antecedent basis. 
In claim 10, line 14, the term “passages 25 of the mouthpiece base 21B” is suggested to be changed to --passages (25) of the mouthpiece base (21B)-- in order to clarify the claim.
In claim 10, lines 9, 15, 16, 21, and 22, the term “RD” is suggested to be changed to --(RD)-- in order to clarify the claim. 
In claim 10, lines 20 and 29, the term “passages 25” is suggested to be changed to --passages (25)-- in order to clarify the claim.
In claim 10, lines 20 and 29, the term “base 21B” is suggested to be changed to --base (21B)-- in order to clarify the claim.
In claim 10, lines 21 and 30, the term “tube 21C” is suggested to be changed to --tube (21C)-- in order to clarify the claim. 
In claim 10, line 15, the term “with another mouthpiece” is suggested to be changed to --with the another mouthpiece-- in order to provide proper antecedent basis and clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for perforating a capsule in the capsule chamber” (claim 5, lines 3-4). 

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “A method for adjusting a single-dose dry powder inhaler for administering a specific medication, comprising providing a reference medication having a desired particle distribution of a medication, providing a medication to be administered by means of an inhaler, providing an inhaler according to claim 4, comprising a mouthpiece assembly having the desired geometries of the air intake passage (25) and the tube (21C) of the mouthpiece assembly, for which the self- resistance coefficient RD has a specific value, generating an aerosol of the medication by means of the inhaler and analyzing said aerosol to determine the particle size distribution of the medication, if the particles of the medication in an aerosol generated by the inhaler are bigger than those of the reference medication, another mouthpiece assembly is selected comprising air intake passages 25 of the mouthpiece base 21B and a mouthpiece tube 21C such that the self-resistance coefficient RD of the inhaler with another mouthpiece assembly is bigger than the self-resistance RD of the inhaler with the prior mouthpiece assembly, however, if the particles of the medication in an aerosol generated by the inhaler are smaller than those of the reference medication, another mouthpiece assembly is selected comprising air intake passages 25 of the mouthpiece base 21B and a mouthpiece tube 21C such that the self-resistance coefficient RD of the inhaler with another mouthpiece assembly is bigger than the self-resistance RD of the inhaler with the prior mouthpiece assembly, and again, an aerosol is generated by means of the inhaler with another mouthpiece assembly and the generated aerosol is analyzed to determine the particle size distribution of the medication, the above stages being repeated until the particle distribution of the medication in an aerosol generated by the inhaler with the mouthpiece assembly having a selected geometry of the air intake passages 25 of the mouthpiece base 21 B and the mouthpiece tube 21C corresponds with the particle distribution of the reference medication within the range of ±15% of the desired value of particle size distribution, and the inhaler with such a mouthpiece assembly is deemed to be the inhaler dedicated for the medication, unless the inhaler with the first selected mouthpiece assembly meets the above condition” (entire claim) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fail to disclose specifically what is the desired particle distribution, and how to measure and analyze an aerosol to determine the particle size distribution, paragraph 0054 of the instant specification discloses particle size distribution being less than 10 micrometer describes the particle distribution of a medication of a fraction containing mostly the active substance, and that particle size distribution above 30 micrometers describes the particle distribution of a medication containing mostly a carrier, however, provides no support as to what the particle size distribution supposed to measure, for example, it is unclear if the particle size distribution is a size of a particle picked from a plurality of particles, an average of all particle sizes or a size of the distribution of particles. If the particle distribution is a measurement of a distribution size of the particles, then is the size a diameter of the distribution that is considered as “particle size distribution”, if it is a size of a particle, is it based on average/mean from a plurality of particles, under what conditions are the particles being measured in and how are the particles are being picked/analyzed. Furthermore, if it is a single particle size, then how would the particles be bigger/smaller than those of the reference medication, the reference medication is a dry powder, powder medicament would have a particle size that is already determined during the manufacturing of the capsule. Therefore, how would changing a mouthpiece assembly changes the particle size of the same medication, and how would a particle size being compared to a distribution size, see the limitations being underlined for reference. The written description fails to provide adequate support on how to carry out the method steps and what are meant by the terms being used in the claim, therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the body” (line 4) lacks proper antecedent basis. 
Regarding claim 1, the limitation “characterized in that particular parts” (line 4) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion. Furthermore, the limitation “particular parts” is indefinite and unclear as to what parts are being referred to by the term “particular parts”. 
Regarding claim 1,  the limitation “the supporting element” (lines 5-6) lacks proper antecedent basis. Furthermore, it is unclear as to what the structural relationship between the supporting element and the inhaler is.
Regarding claim 1, the limitation “the upper cover” (line 7) lacks proper antecedent basis. Furthermore, it is unclear as to what the structural relationship between the upper cover and the rest of inhaler is. 
Regarding claim 1, the limitation “the supporting element are 4 pillars (2) ended with latches (3)” (lines 6-7) is unclear as to what is the scope of the claim, specifically, what is meant by the term “ended with latches”, is the latches part of the pillars or if the latches are accompanying the pillars. 
Regarding claim 1, the limitation “in that the supporting element is a body” (lines 5-6) is unclear and confusing as to what the limitation means, is the limitation stating that the supporting is a body, or is the limitation stating that the supporting element is in a body, or a body in a supporting element. 
Regarding claim 1, the limitation “a transparent capsule chamber (11) comprising a capsule chamber (14)” (lines 9-10) is unclear if the transparent capsule chamber or the capsule chamber is the same as or different from the capsule chamber being claimed in claim 1, lines 1-2. 
Regarding claim 1, the limitation “guide holes” (line 10) is unclear as to what the structural relationship between the guide holes and the inhaler, it is unclear as to what structure of the inhaler are the guide holes part of. 
Regarding claim 1, the limitation “a capsule” (line 10) is unclear if the capsule is the same as or different from the capsule being claimed in claim 1, line 2. 
Regarding claim 1, the limitation “means of spikes” (line 10) is unclear if this is referring to “elements for perforating a capsule” being claimed in claim 1, line 2 or not. 
Regarding claim 1, the limitation “the air passage system” (lines 11-12) lacks proper antecedent basis. Furthermore, it is unclear as to what is the structural relationship between the inhaler and the air passage system, is the air passage system referring to the “air intake passages” in claim 1, line 2 or not. 
Regarding claim 1, the limitation “a modular mouthpiece” (line 12) is unclear if the modular mouthpiece is the same as or different from the mouthpiece being claimed in claim 1, line 3.
Regarding claim 1, the limitation “the mouthpiece base” (lines 12-13) lacks proper antecedent basis. 
Regarding claim 1, the limitation “two air intake passages” (line 13) is unclear if this is the same as or different from the “air intake passages” being claimed in claim 1, line 2. 
Regarding claim 1, the limitation “wherein the ratio of the size of the height of a passage “H” to its width “W” is 1:0.85 do 1:0.25” (lines 13-14) is unclear as to what the passage is referring to, an additional passage or referring to a passage of the two air intake passages in claim 1, line 13, or is referring to each of the “air intake passages” in claim 1, line 2. Furthermore, what structure being referred to by the term “its”. 
Regarding claim 2, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion. 
Regarding claim 2, the limitation “that it has” (line 1) is unclear as to what structure is being referred to by the term “it”. 
Regarding claim 2, the limitation “the lower guides” (line 3) lacks proper antecedent basis. 
Regarding claim 2, the limitation “the upper guides” (line 3) lacks proper antecedent basis. 
Regarding claim 2, the limitation “the guide hole” (line 5) lacks proper antecedent basis. Claim 1, line 10 claims a plurality of guide holes, therefore, the term “the guide hole” lacks proper antecedent basis. 
Regarding claim 2, the limitation “the spike” (line 4) lacks proper antecedent basis. Claim 1, line 10 claims a plurality of spikes, therefore, the term “the spike” lacks proper antecedent basis. 
Regarding claim 2, the limitation “which fit the lower guides (6) of the body (1) and the upper guides (19)” (lines 2-3) is unclear as to which structure is being referred to by the term “which”, the lower and upper protrusions, the lower protrusion, the upper protrusion, or the term “it”.
Regarding claim 3, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 3, the limitation “a latch…latches” (lines 2 and 3) is unclear if the latch(s) is referring to the latches being claimed in claim 1, line 5 or not. Suggest to amend to provide a specific latch name to distinguish the latch from one another, or to provide structural relationship on which latch belongs to which structures. 
Regarding claim 3, the limitation “means of latch spots” (lines 3-4) is unclear if the latch spots are referring to the latch spot being claimed in claim 1, lines 7-8. Suggest to amend to provide a specific name for the latch spots to distinguish the latch spots from one another, or to provide structural relationship on which latch spots belongs to which structures.
Regarding claim 4, the limitation “a medication” (line 8, 12, and 15) is unclear if the medication is the same as or different from “a medication” being claimed in claim 4, line 5. If they are the same, suggest to amend to --the medication--. 
Regarding claim 4, the limitation “out of it” (line 16) is unclear as to which structure is being referred to by the term “it”. 
Regarding claim 4, the limitation “characterized” (line 17) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 4, the limitation “at least one of the air intake passages (25) and the tube (21C)” (line 18) is unclear as to how to determine the metes and bounds of the limitation, specifically, is the applicant trying to claim 1) the tube and at least one of the air intake passages, 2) at least one of the air intake passages and at least one of the tube, or 3) at least one of either the air intake passages or the tube. 
Regarding claim 4, the limitation “at least one of the air intake passages (25) and the tube (21C) of the mouthpiece assembly is selectable” (lines 18-19) is unclear as to how to determine the metes and bounds, specifically, it is unclear as to what is meant by the term “selectable”, the claim is claiming an apparatus claim and the air intake passages and the tube are a structural component, therefore, what is doing the selecting, what is there to select, and select to do what, furthermore, by stating that a structural component is selectable, it is unclear if the applicant is trying to claim a method step.  
Regarding claims 4 and 6, the limitation “the transverse dimensions (H, W) to the other of the transverse dimensions (H, W)” (claim 4, lines 20-21 and claim 6, lines 2-3) lacks proper antecedent basis, furthermore, it is unclear as to how many transverse dimensions are being claimed, therefore, it is unclear as to what is “the other” of the transverse dimensions. 
Regarding claims 4 and 7, the limitations “the coverage of the passage is in the range from 0% to 95%” (claim 4, line 23) and  “the coverage of the internal passage of the tube (21C) is in the range from 0% to 85%” (claim 7, lines 1-2), the term “the coverage” lacks proper antecedent basis. Furthermore, it is unclear as to what is meant by coverage, what is covering the internal passage or what is the internal passage covering, the claim is vague and unclear. Is the constriction (27) being referenced to as providing coverage of the internal passage, if so, how can there be any coverage at 0% coverage. 
Regarding claim 5, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 5, the limitation “a capsule chamber” (line 2) is unclear if the capsule chamber is the same as or different from the “chamber (14) configured to receive a medication” being claimed in claim 4, line 2.
Regarding claim 5, the limitation “a medication” (line 2) is unclear if the medication is the same as or different from the medication being claimed in claim 4, line 2.
Regarding claim 5, the limitation “that it also” (line 3) is unclear as to what structure is being referred to by the term “it”.
Regarding claim 5, the limitation “a capsule” (line 3) is unclear if the capsule is the same as or different from the capsule being claimed in claim 5, lines 2-3. 
Regarding claim 6, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 7, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 8, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 8, the limitation “characterized in that the mouthpiece assembly is a replaceable, integrated module of the mouthpiece assembly” (lines 1-2) is unclear and confusing, how can the mouthpiece assembly be a replaceable, integrated module of the mouthpiece assembly. 
Regarding claim 9, the limitation “characterized” (line 1) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 10, the limitation “an inhaler” (line 6) is unclear if the inhaler in line 6 is the same as or different from the “single-dose dry powder inhaler” being claimed in claim 10, lines 1-2. Furthermore, since the claim is dependent on claim 4, it is unclear if the inhaler in claim 10, lines 1-2 and line 6 are the same as the inhaler being claimed in claim 4 or not, suggest to amend lines 1-2 to say --A method for adjusting the single-dose dry powder inhaler according to claim 4--, and amend the entire line 6 to claim --providing the inhaler--.
Regarding claim 10, the limitation “a mouthpiece assembly” (line 7) is unclear if the mouthpiece assembly in line 7 is the same as or different from the mouthpiece assembly being claimed in claim 4, line 3.
Regarding claim 10, the limitation “the desired geometries” (line 7) lacks proper antecedent basis. 
Regarding claim 10, the limitation “the self-resistance coefficient RD” (lines 8-9) lacks proper antecedent basis. 
Regarding claim 10, the limitation “a specific value” (line 9) is unclear and vague as to what metes and bounds would meet the term specific, the term is broad but also specific at the same time. Suggest to amend to --a value--. 
Regarding claim 10, the limitations “the particles of the medication in an aerosol generated by the inhaler are bigger than those of the reference medication” (lines 12-13) and “the particles of the medication in an aerosol generated by the inhaler are smaller than those of the reference medication” (lines 18-19) are unclear whether or not the limitation “particles” is referencing to the particle size distribution (claimed in claim 10, line 11) or desired particle distribution (claimed in claim 10, line 3). Furthermore, what is being referenced to by the term “those”. 
Regarding claim 10, the limitation “the particle size distribution of the medication” (lines 11 and 25-26) and “the desired value of particle size distribution” (line 31) is unclear if this is the same as or different from the limitation of “a desired particle distribution” (line 3 of claim 10).  
Regarding claim 10, the limitation “however, if the particles of the medication in an aerosol generated by the inhaler are smaller than those of the reference medication, another mouthpiece assembly” (lines 18-19) is unclear as to which mouthpiece assembly the limitation “if the particles of the medication in an aerosol generated by the inhaler are smaller” is referencing to, furthermore, it is unclear if “another mouthpiece assembly” is in reference to the “another mouthpiece assembly” claimed in in claim 10, line 13, if they are not the same, suggest to amend the claim to distinguish that the limitation is referencing to a third mouthpiece assembly. 
Regarding claim 10, the limitation “and again” (line 24) is unclear as to what is being done again. 
Regarding claim 10, the limitation “the particle distribution” (lines 27 and 30) is unclear if the limitation is referring to “particle size distribution” (claim 10, lines 11 and 25-26) or just the distribution of the medication. 
Regarding claim 10, the limitation “with another mouthpiece assembly” (lines 24-25) is unclear as to which “another mouthpiece assembly” the limitation is reference to. 
Regarding claim 10, the limitation “the above condition” (line 34) is unclear as to what condition is being referenced to by “the above condition”.
Regarding claim 11, the limitation “characterized” (line 2) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion.
Regarding claim 12, the limitation “characterized” (line 2) is unclear whether or not all of the structures claimed before “characterized” is part of the invention, suggest to delete the term “characterized” to reduce any confusion. 
Regarding claim 12, the limitation “at least one of the air intake passage module and the tube module” (lines 3-4) is unclear as to how to determine the metes and bounds of the limitation, specifically, is the applicant trying to claim 1) the tube module and at least one of the air intake passage, 2) at least one of the air intake passage and at least one of the tube module, or 3) at least one of either the air intake passages or the tube module.
Regarding claim 12, the limitation “the air intake passage module” (line 4) lacks proper antecedent basis. Furthermore, it is unclear if the air intake passage module is referring to “the air intake passage” being claimed in claim 10, lines 7-8 or not. 
Regarding claim 12, the limitation “the tube module” (line 4) lacks proper antecedent basis. Furthermore, it is unclear if the tube module is referring to “the tube” being claimed in claim 10, line 8 or not.
Claim limitations (A) “the inhaler are interconnected by means of a system of latches” (claim 1, line 5), (B) “providing a permanent fixing with the upper cover (15) by means of a system of latch spots (18)” (claim 1, lines 7-8), (C) “by means of a system of ribs (5) is a carrier for a transparent capsule chamber (11)” (claim 1, lines 8-9), (D) “perforated by means of spikes” (claim 1, line 10), (E) “is joined by means of a latch (24) to the cover” (claim 3, lines 2), (F) “by means of latch spots to form a replaceable module” (claim 3, lines 3-4), (G) “generating an aerosol of the medication by means of the inhaler” (claim 10, line 10), (H) “an aerosol is generated by means of the inhaler” (claim 10, line 24) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear (A) if the system of latches is the means or if the means is a generic place holder of a subcomponent of a system of latches, (B) if the system of latch spots is the means or if the means is a generic place holder that is a subcomponent of a system of latch spots, (C) if the system of ribs is the means or if the means is a generic place holder of a subcomponent of a system of ribs, (D) if the spikes is the means or if the means is a generic place holder of a subcomponent of the spikes, (E) if the latch is the means or if the means is a generic place holder of a subcomponent of the latch, (F) if the latch spots are the means or if the means is a generic place holder of a subcomponent of the latch spots, (G) if the inhaler is the means or if the means is a generic placeholder of a subcomponent of the inhaler, (H) if the inhaler is the means or if the means is a generic placeholder of a subcomponent of the inhaler. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Any remaining claims are rejected for their dependency on a rejected base claim.  

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 4-8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (11,400,242) in view of Harmer (2011/0056488) and Dyche (2016/0121057), or alternatively in view of Altounyan (3,635,219).

    PNG
    media_image1.png
    864
    772
    media_image1.png
    Greyscale

Regarding claim 4, Ziegler discloses a single dose dry powder inhaler (entire device in figs. 1-2, see col 10, lines 27-49), comprising a base assembly (15, 80, 35, 40, 105, and 95, figs. 2-4, see col 9, lines 29-40) comprising a chamber (chamber where capsule 4 is located, see fig. 3) configured to receive a medication (medication in capsule 4, see col 10, lines 27-49); air intake passages (see air passages 32 formed by portion of 5 and portion of 30/55, see figs. 1-4, Ziegler discloses a pair of inlet 32 on two sides of portion of 5) for supplying air into the inhaler, a rotation chamber (rotation chamber is the middle recess that is between two inlets 32, which is formed by portion of 5 and portion of 30/55, see fig. 2 and annotated-Ziegler fig. 3 above) for generating an aerosol of a medication, wherein the rotation chamber is in air communication with the air intake passages (see fig. 3); and a mouthpiece assembly (30, 60, 65, 70, 55, see figs. 1-4, cols 6-7) comprising a tube (30, figs. 1-3, col 11, lines 30-61) comprising an internal passage in air communication with the rotation chamber for discharging an aerosol of a medication and administering said aerosol to the patient (see the annotated-Ziegler fig. 3 above); wherein the base assembly and the mouthpiece assembly are configured such that the inhaler is capable of assuming an open configuration, in which access to the chamber of the base assembly is provided for inserting therein a medication (see open configuration shown in fig. 2, see col 6, line 35 to col 7, line 6), and a closed configuration, in which the chamber of the base assembly is in air communication with the rotation chamber of the mouthpiece assembly for transferring a medication from the chamber to the rotation chamber for forming out of it an aerosol of the medication (see open configuration shown in fig. 1 with reference to fig. 3), characterized in that at least one of the air intake passages and the tube of the mouthpiece assembly is selectable (see figs. 1-3, the tube 30 is a physical structure therefore, it is selectable by the user), in that the air intake passages have a ratio of one of the transverse dimension height to the other of the transverse dimension width (see inlet 32 in figs. 1-3, there is a height and a width), but fails to disclose that the ratio of height: width is in the range of 1:1 to 1:0.10 and the tube comprises a constriction arranged in the internal passage of the tube such that the coverage of the passage is in the range from 0% to 95%. 
However, Harmer teaches an inlet passage (6, figs. 2 and 4) comprising a ratio of a transverse dimension height to the transverse dimension width that is 1:0.66 which is in the range of 1:1 to 1:0.10 (see paragraph 0051, Harmer discloses a width of 3.7 mm and a height of 5.6 mm, which is a ratio of 1:0.66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of Zeigler to be a ratio of 1:0.66 as taught by Harmer for the purpose of providing an inlet passage dimension that would work well for a powder inhaler, furthermore, Harmer made it obvious that other height and width can be used to advantageously varied to modify the resistance of the device to suit a particular therapy/patient group (see paragraph 0051 of Harmer). 
The modified Ziegler fails to disclose that the intake passages (32 of Ziegler) and the rotation chamber is part of the mouthpiece assembly.
Dyche teaches that a mouthpiece assembly comprising inlet passages and is removable as an assembly (see mouthpiece 8 comprising inlet formed in inhalation stem 18, see figs. 2 and 4, paragraphs 0063 and 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion having the intake passages of the modified Ziegler to be part of the mouthpiece assembly and for the mouthpiece assembly to be removable as an assembly as taught by Dyche for the purpose of providing an alternative arrangement that would work equally well and to provide the benefit of allowing the ease of replacement and cleaning/repair of parts (see paragraph 0077 of Dyche). 
The modified Ziegler discloses that a constriction is arranged in the internal passage of the tube such that the coverage of the passage is in the range of 0% to 95% (see annotated-Ziegler fig. 3 above, as shown, the passage has 0% constriction), however, if there is any doubt that the modified Ziegler discloses that a constriction is arranged in the internal passage of the tube such that the coverage of the passage is in the range of 0% to 95%.
Altounyan teaches a mouthpiece tube (1, fig. 1) comprising a constriction (8) that is arranged in an internal passage of the tube such that the coverage of the passage is in the range of 0% to 95% (see fig. 1, the constriction 8 relative to the larger inlet and outlet opening would be covering the passage in the range greater than 0 and less than 95, col 4, lines 12-22, as shown it appears to be covering roughly less than 50 percent)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Ziegler to have a constriction that is arranged in an internal passage of the tube such that the coverage of the passage is in the range of 0% to 95% as taught by Altounyan for the purpose of providing a venturi effect to increase the velocity of the air stream past the capsule when a user inhales air, such that the powder medicament can effectively be provided to the user (see col 4, lines 12-20 of Altounyan). 
Regarding claim 5, the modified Ziegler discloses that a capsule chamber (chamber where 4 is located in Ziegler, see fig. 3 of Ziegler) adapted to receive a medication in the form of a capsule and in that it also comprises means for perforating a capsule in the capsule chamber (see capsule 4 of Ziegler comprising a medicament, see col 10, lines 27-49 of Ziegler, see means for perforating a capsule 95 in figs. 1-3 and col 11, line 62 to col 12, line 17).
Regarding claim 6, the modified Ziegler discloses that the air intake passages (32 of Ziegler) have a ratio of a transverse dimension height to the transverse dimension width that is 1:0.66 which is in the range of 1:0.85 to 1:0.25 (see paragraph 0051, Harmer discloses a width of 3.7 mm and a height of 5.6 mm, which is a ratio of 1:0.66).
Regarding claim 7, the modified Ziegler discloses that the coverage of the internal passage of the tube is in the range from 0% to 85% (see the annotated-Ziegler fig. 3 above, as shown, the passage has 0% constriction, if in doubt see the modification with Altounyan, Altounyan discloses in fig. 1 that the constriction 8 is shown to be covering the inner passage relative to the inlet and outlet within a range from 9% to 85% since it appears to be covering roughly half than 50%). 
Regarding claim 8, the modified Ziegler discloses that the mouthpiece assembly (30 and 70/65 of Ziegler modified to have the portion having inlet passages 32, see modification with Dyche above) is a replaceable, integrated module of the mouthpiece assembly (see figs. 1-3 of Ziegler and paragraph 0077 of Dyche).
Claim 9 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (11,400,242) in view of Harmer (2011/0056488), and Dyche (2016/0121057), or alternatively in view of Altounyan (3,635,219) as applied to claim 4 above, and further in view of Zarogoulidis (2020/0030554).
Regarding claim 9, the modified Ziegler discloses that the mouthpiece assembly (30 and 70/65 of Ziegler modified to have the portion having inlet passages 32, see modification with Dyche above), but fails to disclose a replaceable module of the air intake passages and a replaceable tube module.
However, Zarogoulidis discloses a replaceable tube module (see mouthpiece 1, 2, 3, 4, fig. 1, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of the modified Ziegler to be a replaceable module as taught by Zarogoulidis for the purpose of providing different resistance profile that suits the patient’s need (paragraph 0003 if Zarogoulidis) and for the purpose of allowing additional ease of cleaning and replacement/repair of parts, which was made obvious by Dyche in paragraph 0077. 
After the modification, since the modification with Dyche would allow the entire mouthpiece assembly having the tube and the air passages to be replaceable, after the modification with Zarogoulidis, the tube would be replaceable relative to the mouthpiece assembly as well, therefore, the tube is a replaceable tube module, and the air passages would be another replaceable module. 

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colosio (2015/0283338) is cited to show an inhaler device comprising a removable mouthpiece having air passages. 
Shaner (4,739,754) is cited to show an inhaler comprising a mouthpiece having a constriction. 
Kladders (2004/0159322) is cited to show a powder inhaler comprising a rotatable mouthpiece. 
Orest (SE-538845) is cited to show a powder inhaler comprising a rotatable mouthpiece. 
McDerment (WO 2015/166239) is cited to show a powder inhaler comprising a rotatable mouthpiece. 
Pentafragas (PL 201528) is cited to show a powder inhaler comprising plurality of modules. 
Sutherland (10,998,093) is cited to show a base assembly for a powder inhaler. 
Bhide (10,556,069) is cited to show a powder inhaler comprising a rotatable mouthpiece.
Von Shuckmann (2019/0269866) (2014/0076315) is cited to show a powder inhaler comprising a rotatable mouthpiece.
Ahern (2018/0043111) is cited to show a powder inhaler comprising a rotatable mouthpiece assembly, an air passage assembly, a base assembly and a piercing means.
Chen (9,339,614) is cited to show a powder inhaler. 
Althorpe (2016/0022931) is cited to show a powder inhaler comprising a rotatable mouthpiece assembly, a base assembly and a piercing means. 
Andrade (2013/0255679) is cited to show a powder inhaler comprising a rotatable mouthpiece assembly, a base assembly and a piercing means.
Kim (WO 2014/058208) is cited to show a powder inhaler comprising piercing means, air passages and a mouthpiece assembly. 
Deboeck (2006/0254583) is cited to show a dry powder inhaler comprising mouthpiece, transparent chamber, a base assembly and a piercing means. 
Dean (4,249,526) is cited to show a powder inhaler comprising air passages, mouthpiece assembly, and base assembly. 
Andrade (WO 2013/107758) is cited to show an inhaler comprising air passages having a range of width dimensions. 
Huang (2018/0344956) is cited to show a powder inhaler comprising a transparent window. 
Malhotra (2016/0279355) is cited to show a powder inhaler comprising a transparent window.
Crosby (2011/0061646) is cited to show a drug dispenser comprising a permanent snap fit. 
Walz (2009/0277446) is cited to show a powder inhaler comprising a transparent window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785